NOTE: This order is nonprecedential
United States Court of AppeaIs for
the FederaI Circuit
IN RE SHELDON BREINER
2011-1387
(Serial No. 1 1/322,051)
Appeal from the United States Patent and 'l‘rademark
Office, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
She1don Breiner moves without opposition for leave to
file his joint appendix one day late and to accept the
certiEed list and corrected table of contents as a supple-
ment to the joint appendix
Upon consideration thereof
IT IS ORDERED THATC
The motion is granted

IN RE BREINER 2
JAN
FOR THE COURT
3 0  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: J ames S. McDonald, Esq.
Raymond T. Chen, Esq.
S
FlLED
U.S. CGUFlT 0F APPEALS FOH
THE FEDEHAL C1RCUlT
JAN 30 2012
JAN HOHBALV
CLERl(
lo